Citation Nr: 0818879	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for benefits under the laws administered by 
the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (the RO).

S.S.G., who died in January 2002, will hereinafter also be 
referred to as the decedent.  The appellant is the widow of 
the decedent.

Procedural history

In December 2001, the RO received a claim of entitlement to 
service connection for residuals of malaria and non-service 
connected pension from S.S.G.  In March 2002 the RO 
determined that S.S.G. had no creditable service for VA 
purposes.  [As was alluded to above, unknown to the RO S.S.G. 
died in the interim.]  

In March 2003, the RO received the appellant's claim for VA 
death benefits.  The April RO 2003 rating decision denied the 
claim based on the decedent's lack of qualifying service in 
the Armed Forces of the United States.  The appellant 
disagreed with the April 2003 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the appellant's substantive appeal 
(VA Form 9) in September 2003.

The matter was previously before the Board in April 2004, at 
that time it was remanded to the RO via the VA Appeals 
Management Center (AMC) for additional development.  That 
development has been completed.  In March 2008 the AMC issued 
a Supplemental Statement of the Case (SSOC) which continued 
to deny the appellant's claim.  The matter has been returned 
to the Board for further appellate review. 

For good cause shown, namely the appellant's age, her motion 
for advancement on the Board's docket was granted. See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

According to the National Personnel Records Center, the 
decedent had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces


CONCLUSION OF LAW

The appellant does not meet the legal requirements for 
eligibility for entitlement to VA benefits.  38 U.S.C.A. §§ 
101, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking recognition of her spouse as a 
veteran for the purposes of hr entitlement to VA benefits.  
Essentially, she contends that her husband had qualifying 
service in the Philippine Armed Services during World War II.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

The question before the Board is whether the appellant's 
spouse had qualifying service to establish eligibility for VA 
benefits.  This is a matter which is governed by the service 
department verification of the appellant's service.  Because 
qualifying service and how it may be established are governed 
by law and regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

Relevant laws and regulations

Definition of a veteran

A "veteran" is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable." 
38 U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).  
See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes. 38 C.F.R. § 3.40(2007).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2007).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).

Analysis

The appellant is seeking entitlement to the recognition of 
her spouse, the decedent, as a veteran for the purposes of VA 
benefits.  Essentially she contends that the decedent had 
qualifying service in the Philippine Commonwealth Army.  She 
has submitted certain documentation, including a copy of a 
benefit check from the Department of National Defense of the 
Philippines, as proof of the decedent's service.  

Initial comment - Stegall considerations

As noted in the Introduction, this matter was remanded by the 
Board in April 2004.  At that time, the Board noted that the 
RO's request for service department verification of the 
decedent's service had been submitted under the wrong name.  
Specifically, that his first name and last name had been 
inverted.  In general, if there is reason to believe that 
information provided to service department was erroneous 
(e.g., misspelled name), VA may be required to resubmit 
request for information to service department.  See Laruan v. 
West, 11 Vet. App. 80, 82 (1998). 

Therefore, the Board's remand directed the Agency of Original 
Jurisdiction (AOJ) to make additional efforts to locate 
service department records using the correct name.  
Thereafter, the AOJ was to readjudicate the claim.  

Since the remand, the AOJ has made numerous attempts to 
obtain information pertaining to the decedent's service.  
Specifically, the AOJ contacted the National Personnel 
Records Center in October 2004, in October 2006 and again in 
November 2007.  Each time the response came back that there 
was no evidence of any qualifying service by the decedent.   

The Board notes in passing that in a February 2008 letter 
from the appellant she asserted that the decedent's middle 
initial in some records is C., not S. as had been previously 
reported.  The appellant was requesting an additional search 
for records on that basis.  See Laruan , supra.  However, as 
the December 2006 response of the NPRC makes clear, the 
research that was conducted was done with reference to first 
and last name only, without regard to middle initial.  
Accordingly, the new information would not yield new results.         

In March 2008, the AOJ readjudicated the claim. Therefore, 
the Board's remand instructions have been fully complied 
with, and an additional remand is not warranted on that 
basis.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Discussion

In December 2006 and again in January 2008, the National 
Personnel Records Center (NPRC) certified that there was no 
record of qualifying service by the decedent in the 
Philippine Commonwealth Army.  This finding is binding on VA 
for purposes of establishing service in the United States 
Armed Forces.  See Spencer v. West, 13 Vet. App. 376 (2000).  

The Board acknowledges that the appellant has submitted 
documentation, apparently from the Philippine Commonwealth 
Army and the Department of National Defense of the 
Philippines, to support her claim that the decedent had 
service qualifying him to be recognized as a veteran for the 
purposes of VA benefits.  See 38 C.F.R. §§ 3.40;3.41 (2007).  
However, the regulation is clear that United States service 
department verification is required.  See 38 C.F.R. § 3.203 
(2007).  As has been discussed above, only such official 
service department records can establish if and when a person 
was serving on qualifying active service. See, e.g., 
Venturella and Cahall, both supra.  

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that the decedent did not have qualifying service in the 
Armed Forces of the United States.  The appellant, as the 
surviving spouse of an individual without qualifying service, 
does not meet the basic eligibility requirements for VA 
benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See  Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994).


ORDER

The appellant has not met the basic eligibility requirements 
for legal entitlement to VA disability benefits.  The appeal 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


